Citation Nr: 1548972	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  06-24 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected left knee lateral instability. 

2.  Entitlement to an effective date earlier than June 14, 2005 for the award of a 10 percent rating for left knee lateral instability.  

3.  Whether new and material evidence has been received to reopen the claim for service connection for a low back disability with left lower extremity radiculopathy.  

4.  Entitlement to service connection for right lower extremity radiculopathy.  


REPRESENTATION

Veteran represented by:	James Fausone, Attorney at Law

ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2008, the Board remanded the appeal for additional development. 

In September 2009, the Board denied the Veteran's claim for entitlement to a rating in excess of 20 percent for post-traumatic arthrosis/post-traumatic arthritis of the left knee, and granted a separate 10 percent for arthritis with limitation of motion. 

The Veteran then appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 Order, the Court granted a January 2010 Joint Motion for Remand (JMR).  The JMR specified that the Board's grant of a separate 10 percent rating for arthritis with limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5003, was not to be disturbed.  The Board's decision was otherwise vacated and the Veteran's claim was remanded to the Board for readjudication. 

In June 2010, the Board denied the Veteran's claim for entitlement to a rating in excess of 20 percent for post-traumatic arthrosis/post-traumatic arthritis of the left knee.  In adjudicating this claim, the Board concluded that the Veteran was not entitled to a separate rating for lateral instability or subluxation of the service-connected left knee disability. 

The Veteran then appealed the June 2010 Board decision to the Court.  In a June 2011 Order, the Court granted the May 2011 JMR.  The JMR specified that the Board's denial of a rating in excess of 20 percent for post-traumatic arthrosis/post-traumatic arthritis of the left knee should not be disturbed.  Rather, the only decision the parties disagreed with was the Board's denial of a separate rating for lateral instability or subluxation of the left knee.  The Board's decision as to this issue was therefore vacated, and the Veteran's claim was remanded to the Board for readjudication.  

Thereafter, in December 2011, the Board remanded the issue of entitlement to a separate rating for lateral instability or subluxation of the knee for further development, including the procurement of VA and private treatment records and a current VA knee examination.  The Board also assumed jurisdiction of a claim for entitlement to TDIU per Rice.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In an October 2014 decision, the Board assigned a separate 10 percent rating to the left knee instability for the entire appeal period.  The issue of TDIU was remanded to the AOJ for additional development.  The TDIU issue has not yet been certified back to the Board for appellate review.  

The Veteran appealed the October 2014 Board decision to the Court.  In a July 2015 Order, the Court granted the July 2015 JMR.  The JMR specified that the Board's grant of entitlement to a separate 10 percent rating for left knee lateral instability should not be disturbed.  The parties disagreed with the Board's denial of a disability rating in excess of 10 percent for left knee instability.  The Board's decision as to this issue was vacated, and this issue was remanded to the Board for readjudication.  

A June 2014 rating decision determined that new and material evidence had not been received to reopen the claim for service connection for a low back disability with left lower extremity radiculopathy and denied service connection for right lower extremity radiculopathy.  The Veteran's attorney filed a notice of disagreement with this decision in June 2015.  An October 2014 rating decision implemented the Board's October 2014 grant of the separate 10 percent rating for left knee instability from June 14, 2005.  The Veteran's attorney filed a notice of disagreement with this decision in October 2015.  However, it is noted that to the extent that the rating decision merely effectuated a 10 percent rating for instability, such a determination was based on an order from the Board and is not subject to an appeal.  It is noted that the Board decision was appealed and the issue of the appropriate level of instability remains under the Board's jurisdiction.  The Veteran may file a notice of disagreement with the effective date assigned, as that was an initial assignment by the AOJ.  

However, while a notice of disagreement has been filed, the requisite statement of the case has not been issued in response.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

In a July 2015 JMR, the parties agreed that the Board erred in the October 2014 decision by providing a statement of reasons or bases which was inadequate for judicial review.  The parties indicated that the Board did not address whether a 20 percent or 30 percent rating under Diagnostic Code 5257 was warranted for the Veteran's left knee instability.  The parties found that the Board did not discuss the details contained in the July 2009 VA examination report that documented the frequency with which the Veteran experienced knee instability.  It was noted that during that examination, the Veteran explained that his knee would give way and he would have to catch himself from falling "about once per day but he might go [a] day or two and not [have it] happen."  The parties found that this evidence indicates that the Veteran's left knee gave out a minimum of 15 times per month.  The parties found that a remand was required for the Board to address the above-noted evidence and provide sufficient reasons and bases for its decision not to award a rating greater than 10 percent under Diagnostic Code 5257.

In light of the JMR, the Board finds that a VA examination to obtain medical evidence as to current severity of the service-connected left knee instability is necessary.  The Board finds that additional clarification and examination are necessary to determine the degree of left knee instability for the entire period of the appeal.  

The AOJ should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the AOJ to obtain the pertinent VA and non-VA treatment records showing treatment of the service-connected left knee instability.  The AOJ should make an attempt to obtain any treatment records identified by the Veteran.

A June 2014 rating decision determined that new and material evidence had not been received to reopen the claim for service connection for a low back disability with left lower extremity radiculopathy and denied service connection for right lower extremity radiculopathy.  The Veteran's attorney filed a notice of disagreement with this decision in June 2015.  An October 2014 rating decision implemented the Board's October 2014 grant of the separate 10 percent rating for left knee instability from June 14, 2005.  The Veteran's attorney filed a notice of disagreement with this decision in October 2015 contesting the effective date that was assigned.  However, the requisite statement of the case has not been issued in response.  Under these circumstances, a Statement of the Case should be issued. The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA medical treatment rendered for the service-connected left knee instability.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 
 
2.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected left knee instability.  The VA examiner should specifically report whether the left knee instability is slight, moderate, or severe for the time period of the appeal (from June 14, 2005 to present).  The VA examiner should consider and discuss the Veteran's lay statements regarding the type, duration, and frequency of the left knee instability symptoms when formulating the requested opinion.  The VA examiner should comment on the July 2009 VA examination that documented the frequency with which the Veteran experienced knee instability.  The July 2009 VA examination report noted that the Veteran explained that his knee would give way and he would have to catch himself from falling "about once per day but he might go [a] day or two and not [have it] happen."  A complete rationale is required for all opinions rendered.  

3.  Issue a Statement of the Case for the issues of whether new and material evidence has been received to reopen service connection for a low back disability with left lower extremity radiculopathy, service connection for right lower extremity radiculopathy, and entitlement to an effective date prior to June 14, 2005 for the award of a separate rating for left knee instability.  Only if the Veteran perfects an appeal should the claims be certified to the Board. 

4.  After completing all indicated development, readjudicate the claim for entitlement to an initial rating in excess of 10 percent for the service-connected left knee lateral instability in light of all the evidence of record.  If any benefits sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran  has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




